i          i      i                                                                i       i      i




                                 MEMORANDUM OPINION

                                        No. 04-08-00758-CV

                      Ray BASALDUA, Individually and d/b/a Basaldua Roofing,
                                          Appellant

                                                   v.

                                Harold HADDEN and Sandra Hadden,
                                           Appellees

                       From the 81st Judicial District Court, Frio County, Texas
                                  Trial Court No. 06-09-00303CVF
                             Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 30, 2009

DISMISSED

           Ray Basaldua, Individually and d/b/a Basaldua Roofing appeals the trial court’s judgment

signed July 15, 2008. Appellant’s brief on the merits was originally due June 10, 2009. On June 26,

2009, we granted appellant an extension until August 10, 2009, to file the brief. In our order

granting the extension, we noted that no further extensions would be granted. Neither the brief nor

a motion for extension of time was filed. On August 24, 2009, we ordered appellant to file, not later
                                                                                      04-08-00758-CV



than ten days from the date of the order, a written response reasonably explaining his failure to

timely file the brief. Appellant has not filed a brief or the written response ordered by the court.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellees, Harold Hadden and Sandra Hadden, recover their costs in this appeal from appellant.



                                                       PER CURIAM




                                                 -2-